Exhibit 10.16n

Manpower Inc.

100 Manpower Place

Milwaukee, Wisconsin 53212

Effective December 31, 2007

Kenneth Hunt

Senior Vice President

Chief Legal Officer

Manpower Inc.

100 Manpower Place

Milwaukee, WI 53212

Dear Ken:

Manpower Inc. (the “Corporation”) desires to retain experienced, well-qualified
executives, like you, to assure the continued growth and success of the
Corporation and its direct and indirect subsidiaries (collectively, the
“Manpower Group”). Accordingly, as an inducement for you to continue your
employment in order to assure the continued availability of your services to the
Manpower Group, we have agreed as follows:

 

1. Definitions. For purposes of this letter:

 

  (a) Benefit Plans. “Benefit Plans” means all benefits of employment generally
made available to executives of the Corporation from time to time.

 

  (b) Cause. Termination by the Manpower Group of your employment with the
Manpower Group for “Cause” will mean termination upon (i) your repeated failure
to perform your duties with the Manpower Group in a competent, diligent and
satisfactory manner as determined by the Corporation’s Chief Executive Officer
in his reasonable judgment, (ii) failure or refusal to follow the reasonable
instructions or direction of the Corporation’s Chief Executive Officer, which
failure or refusal remains uncured, if subject to cure, to the reasonable
satisfaction of the Corporation’s Chief Executive Officer for five (5) business
days after receiving notice thereof from the Corporation’s Chief Executive
Officer, or repeated failure or refusal to follow the reasonable instructions or
directions of the Corporation’s Chief Executive Officer, (iii) any act by you of
fraud, material dishonesty or material disloyalty involving the Manpower Group,
(iv) any violation by you of a Manpower Group policy of material import, (v) any
act by you of moral turpitude which is likely to result in discredit to or loss
of business, reputation or goodwill of the Manpower Group, (vi) your chronic
absence from work other than by reason of a serious health condition, (vii) your
commission of a crime the circumstances of which substantially relate to your
employment duties with the Manpower Group, or (viii) the willful engaging by you
in conduct which is demonstrably and materially injurious to the Manpower Group.
For purposes of this Subsection 1(b), no act, or failure to act, on your part
will be deemed “willful” unless done, or omitted to be done, by you not in good
faith.



--------------------------------------------------------------------------------

  (c) Change of Control. A “Change of Control” will mean the first to occur of
the following:

 

  (i) the acquisition (other than from the Corporation), by any Person (as
defined in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), directly or indirectly, of beneficial
ownership (within the meaning of Exchange Act Rule 13d-3) of more than 50% of
the then outstanding shares of common stock of the Corporation or voting
securities representing more than 50% of the combined voting power of the
Corporation’s then outstanding voting securities entitled to vote generally in
the election of directors; provided, however, no Change of Control shall be
deemed to have occurred as a result of an acquisition of shares of common stock
or voting securities of the Corporation (A) by the Corporation, any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any of its subsidiaries or (B) by any other
corporation or other entity with respect to which, following such acquisition,
more than 60% of the outstanding shares of the common stock, and voting
securities representing more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of such other corporation or entity are then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Corporation’s
then outstanding common stock or then outstanding voting securities, as the case
may be; or

 

  (ii) the consummation of any merger or consolidation of the Corporation with
any other corporation, other than a merger or consolidation which results in
more than 60% of the outstanding shares of the common stock, and voting
securities representing more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the surviving or consolidated corporation being then beneficially
owned, directly or indirectly, by the persons who were the Corporation’s
shareholders immediately prior to such merger or consolidation in substantially
the same proportions as their ownership, immediately prior to such merger or
consolidation, of the Corporation’s then outstanding common stock or then
outstanding voting securities, as the case may be; or

 

  (iii) the consummation of any liquidation or dissolution of the Corporation or
a sale or other disposition of all or substantially all of the assets of the
Corporation; or

 

2



--------------------------------------------------------------------------------

  (iv) individuals who, as of the date of this letter, constitute the Board of
Directors of the Corporation (as of such date, the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided, however,
that any person becoming a director subsequent to the date of this letter whose
election, or nomination for election by the shareholders of the Corporation, was
approved by at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this letter, considered as though such person
were a member of the Incumbent Board but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest which was (or, if threatened, would have been)
subject to Exchange Act Rule 14a-11; or

 

  (v) whether or not conditioned on shareholder approval, the issuance by the
Corporation of common stock of the Corporation representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, after giving effect to
such transaction.

Following the occurrence of an event which is not a Change of Control whereby
there is a successor holding company to the Corporation, or, if there is no such
successor, whereby the Corporation is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this letter, shall thereafter be referred to as
the Corporation.

 

  (d) Good Reason. “Good Reason” will mean, without your consent, the occurrence
of any one or more of the following during the Term:

 

  (i) a material dimunition in your authority, duties or responsibilities;

 

  (ii) any material breach of this agreement by the Corporation or of any
material obligation of any member of the Manpower Group for the payment or
provision of compensation or other benefits to you;

 

  (iii) a material dimunition in your base salary or a failure by the Manpower
Group to provide an arrangement for you for any fiscal year of the Manpower
Group giving you the opportunity to earn an incentive bonus for such year;

 

  (iv) your being required by the Corporation to materially change the location
of your principal office; provided such new location is one in excess of fifty
miles from the location of your principal office before such change; or

 

  (v)

a material dimunition in your annual target bonus opportunity for a given

 

3



--------------------------------------------------------------------------------

 

fiscal year within two years after the occurrence of a Change of Control, as
compared to the annual target bonus opportunity for the fiscal year immediately
preceding the fiscal year in which a Change of Control occurred.

Notwithstanding Subsections 1(d)(i) – (v) above, Good Reason does not exist
unless (i) you object to any material dimunition or breach described above by
written notice to the Corporation within twenty (20) business days after such
dimunition or breach occurs, (ii) the Corporation fails to cure such dimunition
or breach within thirty (30) days after such notice is given and (iii) your
employment with the Manpower Group is terminated by you within ninety (90) days
after such dimunition or breach occurs. Further, notwithstanding Subsections
1(d)(i)-(v), above, Good Reason does not exist if, at a time that is not during
a Protected Period or within two years after the occurrence of a Change of
Control, the Corporation’s Chief Executive Officer, in good faith and with a
reasonable belief that the reassignment is in the best interest of the Manpower
Group, reassigns you to another senior executive level position in the Manpower
Group provided that your base compensation (either base salary or target bonus
opportunity for any year ending after the date of reassignment) is not less than
such base salary or target bonus opportunity in effect prior to such
reassignment for the year in which such reassignment occurs.

 

  (e) Notice of Termination. Any termination of your employment by the Manpower
Group, or termination by you for Good Reason, during the Term will be
communicated by Notice of Termination to the other party hereto. A “Notice of
Termination” will mean a written notice which specifies a Date of Termination
(which date shall be on or after the date of the Notice of Termination) and, if
applicable, indicates the provision in this letter applying to the termination
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

 

  (f) Date of Termination. “Date of Termination” will mean the date specified in
the Notice of Termination where required (which date shall be on or after the
date of the Notice of Termination) or in any other case upon your ceasing to
perform services for the Manpower Group.

 

  (g) Protected Period. The “Protected Period” shall be a period of time
determined in accordance with the following:

 

  (i) if a Change of Control is triggered by an acquisition of shares of common
stock of the Corporation pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Change of Control, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Change of Control;

 

  (ii)

if a Change of Control is triggered by a merger or consolidation of the
Corporation with any other corporation, the Protected Period shall

 

4



--------------------------------------------------------------------------------

 

commence on the date that serious and substantial discussions first take place
to effect the merger or consolidation and shall continue through and including
the date of the Change of Control, provided that in no case will the Protected
Period commence earlier than the date that is six months prior to the Change of
Control; and

 

  (iii) in the case of any Change of Control not described in Subsections
1(g)(i) or (ii), above, the Protected Period shall commence on the date that is
six months prior to the Change of Control and shall continue through and
including the date of the Change of Control.

 

  (h) Term. The “Term” will be a period beginning on the effective date of this
letter indicated above and ending on the first to occur of the following:
(a) the date which is the two-year anniversary of the occurrence of a Change of
Control; (b) the date which is the three-year anniversary of the date of this
letter indicated above if no Change of Control occurs between the date of this
letter indicated above and such three-year anniversary; or (c) the Date of
Termination.

 

2. Compensation and Benefits on Termination.

 

  (a) Termination by the Manpower Group for Cause or by You Other Than for Good
Reason. If your employment with the Manpower Group is terminated by the Manpower
Group for Cause or by you other than for Good Reason, the Corporation will pay
or provide you with (i) your full base salary as then in effect through the Date
of Termination, (ii) your unpaid bonus, if any, attributable to any complete
fiscal year of the Manpower Group ended before the Date of Termination (but no
incentive bonus will be payable for the fiscal year in which termination
occurs), and (iii) all benefits to which you are entitled under any Benefit
Plans in accordance with the terms of such plans. The Manpower Group will have
no further obligations to you.

 

  (b)

Termination by Reason of Disability or Death. If your employment with the
Manpower Group terminates during the Term by reason of your disability or death,
the Corporation will pay or provide you with (i) your full base salary as then
in effect through the Date of Termination, (ii) your unpaid bonus, if any,
attributable to any complete fiscal year of the Manpower Group ended before the
Date of Termination, (iii) a bonus for the fiscal year during which the Date of
Termination occurs equal to your target annual bonus for the fiscal year in
which the Date of Termination occurs, but prorated for the actual number of days
you were employed during such fiscal year, payable within sixty days after the
Date of Termination, and (iv) all benefits to which you are entitled under any
Benefit Plans in accordance with the terms of such plans. For purposes of this
letter, “disability” means that you (i) are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a

 

5



--------------------------------------------------------------------------------

 

continuous period of not less than twelve months, or (ii) are, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Corporation or the Manpower Group. The Manpower Group will have no further
obligations to you.

 

  (c) Termination for Any Other Reason.

 

  (i) If, during the Term and either during a Protected Period or within two
years after the occurrence of a Change of Control, your employment with the
Manpower Group is terminated for any reason not specified in Subsections 2(a) or
(b), above, you will be entitled to the following:

 

  (A) the Corporation will pay you, your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;

 

  (B) the Corporation will pay you, your unpaid bonus, if any, attributable to
any complete fiscal year of the Manpower Group ended before the Date of
Termination;

 

  (C) the Corporation will pay you, a bonus for the fiscal year during which the
Date of Termination occurs equal in amount to your target annual bonus for the
fiscal year in which the Change of Control occurs;

 

  (D) the Corporation will pay, as a severance benefit to you, a lump-sum
payment equal to two times the sum of (1) your annual base salary at the highest
rate in effect during the Term and (2) your target annual bonus for the fiscal
year in which the Change of Control occurs;

 

  (E)

for up to an eighteen-month period after the Date of Termination,
the Corporation will arrange to provide you and your eligible dependents, at the
Manpower Group’s expense, with Health Insurance Continuation (defined below), or
other substantially similar coverage, in which you were participating on the
Date of Termination; provided, however, that benefits otherwise receivable by
you pursuant to this Subsection 2(c)(i)(E) will be reduced to the extent other
comparable benefits are actually received by you during the eighteen-month
period following your termination, and any such benefits actually received by
you or your dependents will be reported to the Corporation; and provided,
further that any insurance continuation coverage that you may be entitled to
receive under the Consolidated Omnibus

 

6



--------------------------------------------------------------------------------

 

Budget Reconciliation Act of 1986, as amended (“COBRA”), or similar foreign or
state laws will commence on the Date of Termination.

For purposes of this Subsection 2(c)(i)(E), “Health Insurance Continuation”
means that, if, and to the extent, you or any of your eligible dependents,
following the Date of Termination, elect to continue coverage under the
Corporation’s group medical and dental insurance plans, in accordance with the
requirements of COBRA or similar foreign or state laws, the Manpower Group will
pay the total cost of such COBRA coverage for the first eighteen months for
which you and/or your eligible dependents are eligible for such coverage;
provided, however, that if you, your spouse or any other eligible dependant
commences new employment during such eighteen-month period and becomes eligible
for health insurance benefits from such new employer, the Corporation’s
obligation to provide such Corporation-subsidized COBRA coverage to you or such
eligible dependant shall terminate as of the date you or such dependant becomes
eligible to receive such health insurance benefits from such new employer.
Immediately following this period of Corporation-subsidized COBRA coverage, you
and/or your eligible dependents, as applicable, will be solely responsible for
payment of the entire cost of COBRA coverage if such coverage remains available
and you and/or your eligible dependents choose to continue such coverage. Within
five calendar days of you or any of your eligible dependents becoming eligible
to receive health insurance benefits from a new employer, you agree to inform
the Corporation of such fact in writing. If the Manpower Group determines that
the Corporation-subsidized COBRA payments provided by this Subsection 2(c)(i)(E)
are taxable, the payments will be grossed-up so that the net amount received by
you, after subtraction of all taxes applicable to the payments plus the gross-up
amount, will equal the cost of such COBRA coverage; and

 

  (F) the Corporation will make available to you, an outplacement service
program, chosen by the Corporation, and provided by the Corporation or its
subsidiaries or an outplacement service provider selected by the Corporation.
Such outplacement service program will be of a duration chosen by the
Corporation but will not, in any instance, end later than one (1) year following
the Date of Termination. Upon completion of the outplacement program specified
in this Subsection 2(c)(i)(F), you will be solely responsible for payment of any
additional costs incurred as a result of your use of such outplacement services.
The Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 2(c)(i)(F).

 

7



--------------------------------------------------------------------------------

  (ii) If your employment with the Manpower Group is terminated during the Term
for any reason not specified in Subsections 2(a) or (b), above, and
Subsection 2(c)(i), above, does not apply to the termination, you will be
entitled to the following:

 

  (A) the Corporation will pay you, your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;

 

  (B) the Corporation will pay you, your unpaid bonus, if any, attributable to
any complete fiscal year of the Manpower Group ended before the Date of
Termination;

 

  (C) the Corporation will pay you, a bonus for the fiscal year during which the
Date of Termination occurs equal in amount to the bonus you would have received
for the full fiscal year had your employment not terminated, determined by the
actual financial results of the Corporation at year-end towards any
non-discretionary financial goals and by basing any discretionary component at
the target level of such component; provided, however, that such bonus will be
prorated for the actual number of days you were employed during the fiscal year
during which the Date of Termination occurs;

 

  (D) the Corporation will pay, as a severance benefit to you, a lump sum
payment equal to the amount of your annual base salary at the highest rate in
effect during the Term plus your target annual bonus for the fiscal year in
which the Date of Termination occurs;

 

  (E) for up to a twelve—month period after the Date of Termination, the
Corporation will arrange to provide you and your eligible dependents with Health
Insurance Continuation (defined below); provided, however, that benefits
otherwise receivable by you pursuant to this Subsection 2(c)(ii)(E) will be
reduced to the extent other comparable benefits are actually received by you
during the twelve-month period following your termination, and any such benefits
actually received by you or your dependents will be reported to the Corporation;
and provided, further that any insurance continuation coverage that you may be
entitled to receive under COBRA or similar foreign or state laws will commence
on the Date of Termination.

For purposes of this Subsection 2(c)(ii)(E), “Health Insurance Continuation”
means that, if, and to the extent, you or any of your

 

8



--------------------------------------------------------------------------------

eligible dependents, following the Date of Termination, elect to continue
coverage under the Corporation’s group medical and dental insurance plans, in
accordance with the requirements of COBRA or similar foreign or state laws, the
Manpower Group will pay the normal monthly employer’s cost of coverage under the
Corporation’s group medical and dental insurance plans toward such COBRA
coverage for the first twelve months for which you and/or your eligible
dependents are eligible for such coverage; provided, however, that if you, your
spouse or any other eligible dependant commences new employment during such
twelve-month period and becomes eligible for health insurance benefits from such
new employer, the Corporation’s obligation to provide such
Corporation-subsidized COBRA coverage to you or such eligible dependant shall
terminate as of the date you or such dependant becomes eligible to receive such
health insurance benefits from such new employer. During this period of
Corporation-subsidized COBRA coverage, you will be responsible for paying the
balance of any costs not paid for by the Manpower Group under this Subsection
2(c)(ii)(E) which are associated with your participation in the Corporation’s
medical and dental insurance plans and your failure to pay such costs may result
in the termination of your participation in such plans. The Corporation may
deduct from any amounts payable to you under this Subsection 2(c)(ii) any
amounts that you are responsible to pay for Health Insurance Continuation under
this Subsection 2(c)(ii)(E). Immediately following this period of
Corporation-subsidized COBRA coverage, you and/or your eligible dependents, as
applicable, will be solely responsible for payment of the entire cost of COBRA
coverage if such coverage remains available and you and/or your eligible
dependents choose to continue such coverage. Within five calendar days of you or
any of your eligible dependents becoming eligible to receive health insurance
benefits from a new employer, you agree to inform the Corporation of such fact
in writing. If the Manpower Group determines that the Corporation-subsidized
COBRA payments provided by this Subsection 2(c)(ii)(E) are taxable, the payments
will be grossed-up so that the net amount received by you, after subtraction of
all taxes applicable to the payments plus the gross-up amount, will equal the
cost of such COBRA coverage; and

 

  (F)

the Corporation will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation. Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of

 

9



--------------------------------------------------------------------------------

 

Termination. Upon completion of the outplacement program specified in this
Subsection 2(c)(ii)(F), you will be solely responsible for payment of any
additional costs incurred as a result of your use of such outplacement services.
The Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 2(c)(ii)(F).

The amounts paid to you pursuant to Subsection 2(c)(i)(D) or 2(c)(ii)(D) will
not be included as compensation for purposes of any qualified or nonqualified
pension or welfare benefit plan of the Manpower Group.

Notwithstanding anything contained herein to the contrary, the Corporation,
based on the advice of its legal or tax counsel, shall compute whether there
would be any “excess parachute payments” payable to you, within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
taking into account the total “parachute payments,” within the meaning of
Section 280G of the Code, payable to you by the Corporation under this letter
agreement and any other plan, agreement or otherwise. If there would be any
excess parachute payments, the Corporation, based on the advice of its legal or
tax counsel, shall compute the net after-tax proceeds to you, taking into
account the excise tax imposed by Section 4999 of the Code, as if (i) amount to
be paid to you pursuant to Subsection 2(c)(i)(D) were reduced, but not below
zero, such that the total parachute payments payable to you would not exceed
three (3) times the “base amount” as defined in Section 280G of the Code, less
One Dollar ($1.00), or (ii) the full amount to be paid to you pursuant to
Subsection 2(c)(i)(D) were not reduced. If reducing the amount otherwise payable
to you pursuant to Subsection 2(c)(i)(D) hereof would result in a greater
after-tax amount to you, such reduced amount shall be paid to you and the
remainder shall be forfeited by you as of the Date of Termination. If not
reducing the amount otherwise payable to you pursuant to Subsection 2(c)(i)(D)
would result in a greater after-tax amount to you, the amount payable to you
pursuant to Subsection 2(c)(i)(D) shall not be reduced.

 

  (d)

Payment. The payments provided for in Subsection 2(c)(i)(A) or 2(c)(ii)(A),
above, will be made no later than required by applicable law. The bonus payment
provided for in Subsection 2(c)(i)(B) or 2(c)(ii)(B) will be made pursuant to
the terms of the applicable bonus plan. The bonus payment provided for in
Subsection 2(c)(i)(C) will be paid no later than thirty (30) days after the Date
of Termination. The bonus payment provided for in Subsection 2(c)(ii)(C) will
between January 1 and March 15 of the calendar year following the Date of
Termination. The severance benefit provided for in Subsection 2(c)(i)(D) or
2(c)(ii)(D) will be paid in one lump sum no later than thirty (30) days after
the Date of Termination. While the parties acknowledge that the payments in the
previous two sentences are intended to be “short-term deferrals” and therefore
are exempt from the application of Section 409A of the Code, to the extent
(i) further guidance or interpretation is issued by the IRS after the date that
of this letter agreements which would indicate that the payments do not qualify
as “short-term deferrals,” and (ii) you are a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code upon the Date of Termination,
such payments shall be

 

10



--------------------------------------------------------------------------------

 

delayed and instead shall be paid in one lump sum on the date that is six months
after the Date of Termination. If any of such payment is not made when due
(hereinafter a “Delinquent Payment”), in addition to such principal sum, the
Corporation will pay you interest on any and all such Delinquent Payments from
the date due computed at the prime rate, compounded monthly. Such prime rate
shall be the prime rate (currently the base rate on corporate loans posted by at
least 75% of the 30 largest U.S. banks) in effect from time to time as reported
in The Wall Street Journal, Midwest edition (or, if not so reported, as reported
in such other similar source(s) as the Corporation shall select).

 

  (e) Release of Claims. Notwithstanding the foregoing, you will have no right
to receive any payment or benefit described in Subsections 2(c)(i)(C)-(F) or
2(c)(ii)(C)-(F), above, unless and until you execute, and there shall be
effective following any statutory period for revocation, a release, in a form
reasonably acceptable to the Corporation, that irrevocably and unconditionally
releases, waives, and fully and forever discharges the Manpower Group and its
past and current directors, officers, stockholders, members, partners,
employees, and agents from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, relating to or arising
out of your employment with the Manpower Group, including without limitation
claims arising under the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, and the Civil
Rights Act of 1991, but excluding any claims covered under any applicable
workers’ compensation act.

 

  (f) Forfeiture. Notwithstanding the foregoing, your right to receive the
payments and benefits to be provided to you under this Section 2 beyond those
described in Subsection 2(a), above, is conditioned upon your performance of the
obligations stated in Sections 3-6, below, and upon your breach of any such
obligations, you will immediately return to the Corporation the amount of such
payments and benefits and you will no longer have any right to receive any such
payments or benefits.

 

3. Nonsolicitation of Employees. You agree that you will not, at any time during
the term of your employment with the Manpower Group or during the one-year
period following your termination, for whatever reason, of employment with the
Manpower Group, either on your own account or in conjunction with or on behalf
of any other person, company, business entity, or other organization whatsoever,
directly or indirectly induce, solicit, entice or procure any person who is a
managerial employee of any company in the Manpower Group (but in the event of
your termination, any such managerial employee that you have had contact with in
the two years prior to your termination) to terminate his or her employment with
the Manpower Group so as to accept employment elsewhere or to diminish or
curtail the services such person provides to the Manpower Group.

 

11



--------------------------------------------------------------------------------

4. Customer Nonsolicitation.

 

  (a) During the term of your employment with the Manpower Group, you will not
assist any competitor of any company in the Manpower Group in any capacity
anywhere the Manpower Group does business.

 

  (b) During the one-year period which immediately follows the termination, for
whatever reason, of your employment with the Manpower Group, you will not,
directly or indirectly, contact any customer of the Manpower Group with
whom/which you have had contact on behalf of the Manpower Group during the
two-year period preceding the Date of Termination or about whom/which you
obtained confidential information in connection with your employment with the
Manpower Group during such two-year period so as to cause or attempt to cause
such customer not to do business or to reduce such customer’s business with the
Manpower Group or divert any business from any company in the Manpower Group.

 

5. Noncompetition. During the one-year period which immediately follows the
termination, for whatever reason, of your employment with the Manpower Group,
you will not, directly or indirectly, provide services or assistance of a nature
similar to the services you provided to the Manpower Group during the two-year
period immediately preceding the Date of Termination to any entity (i) engaged
in the business of providing temporary staffing services anywhere in the United
States or any other country in which the Manpower Group conducts business as of
the Date of Termination which has, together with its affiliated entities, annual
revenues from such business in excess of US $500,000,000 or (ii) engaged in the
business of providing permanent placement, professional staffing, outplacement
or human resources consulting services anywhere in the United States or any
other country in which the Manpower Group conducts business as of the Date of
Termination which has, together with its affiliated entities, annual revenues
from such business in excess of US $250,000,000. You acknowledge that the scope
of this limitation is reasonable in that, among other things, providing any such
services or assistance during such one-year period would permit you to use
unfairly your close identification with the Manpower Group and the customer
contacts you developed while employed by the Manpower Group and would involve
the use or disclosure of Confidential Information pertaining to the Manpower
Group.

 

6. Injunctive and Other Interim Measures.

 

  (a)

Injunction. You recognize that irreparable and incalculable injury will result
to the Manpower Group and its businesses and properties in the event of your
breach of any of the restrictions imposed by Sections 3-5, above. You therefore
agree that, in the event of any such actual, impending or threatened breach, the
Corporation will be entitled, in addition to the remedies set forth in
Subsection 2(f), above (which the parties agree would not be an adequate
remedy), and any other remedies and damages, to, including, but not limited to,
provisional or interim measures, including temporary and permanent injunctive
relief, without

 

12



--------------------------------------------------------------------------------

 

the necessity of posting a bond or other security, from a court of competent
jurisdiction restraining the violation, or further violation, of such
restrictions by you and by any other person or entity for whom you may be acting
or who is acting for you or in concert with you.

 

  (b) Equitable Extension. The duration of any restriction in Section 3-5 above,
will be extended by any period during which such restriction is violated by you.

 

  (c) Nonapplication. Notwithstanding the above, Section 5 above will not apply
if your employment with the Manpower Group is terminated by you for Good Reason
or by the Corporation without Cause either during a Protected Period or within
two years after the occurrence of a Change of Control.

 

7. Unemployment Compensation. The severance benefits provided for in
Subsection 2(c)(i)(D) will be assigned for unemployment compensation benefit
purposes to the two-year period following the Date of Termination, and the
severance benefits provided for in Subsection 2(c)(ii)(D) will be assigned for
unemployment compensation purposes to the one-year period following the Date of
Termination, and you will be ineligible to receive, and you agree not to apply
for, unemployment compensation during such periods.

 

8. Nondisparagement. Upon your termination, for whatever reason, of employment
with the Manpower Group, the Corporation agrees that its directors and officers,
during their employment by or service to the Manpower Group, will refrain from
making any statements that disparage or otherwise impair your reputation or
commercial interests. Upon your termination, for whatever reason, of employment
with the Manpower Group, you agree to refrain from making any statements that
disparage or otherwise impair the reputation, goodwill, or commercial interests
of the Manpower Group, or its officers, directors, or employees. However, the
foregoing will not preclude the Corporation from providing truthful information
about you concerning your employment or termination of employment with the
Manpower Group in response to an inquiry from a prospective employer in
connection with your possible employment, and will not preclude either party
from providing truthful testimony pursuant to subpoena or other legal process or
in the course of any proceeding that may be commenced for purposes of enforcing
this letter agreement.

 

9. Successors; Binding Agreement. This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.

 

10. Notice. Notices and all other communications provided for in this letter
will be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or two days after mailed by United States registered
or certified mail, return receipt requested, postage prepaid, and properly
addressed to the other party.

 

11.

No Right to Remain Employed. Nothing contained in this letter will be construed
as conferring upon you any right to remain employed by the Corporation or any
member of

 

13



--------------------------------------------------------------------------------

 

the Manpower Group or affect the right of the Corporation or any member of the
Manpower Group to terminate your employment at any time for any reason or no
reason, with or without cause, subject to the obligations of the Corporation as
set forth herein.

 

12. Modification. No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.

 

13. Withholding. The Manpower Group shall be entitled to withhold from amounts
to be paid to you hereunder any federal, state, or local withholding or other
taxes or charges which it is, from time to time, required to withhold under
applicable law.

 

14. Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, United States of America,
without regard to its conflict of law provisions.

 

15. Reduction of Amounts Due Under Law. You agree that any severance payment
(i.e, any payment other than a payment for salary through your Date of
Termination or for a bonus earned in the prior fiscal year but not yet paid) to
you pursuant to this agreement will be counted towards any severance type
payments otherwise due you under law. By way of illustration, English law
requires notice period of one (1) week for every year of service up to a maximum
of twelve (12) weeks of notice. In the event you are terminated without notice
and you would otherwise be entitled to a severance payment hereunder, such
severance payment will be considered to be payment in lieu of such notice.

 

16. Previous Agreements. This letter, upon acceptance by you, expressly
supersedes any and all previous agreements or understandings relating to your
employment by the Corporation or the Manpower Group, except for (i) the letter
from the Corporation to you dated November 28, 2007 regarding the Corporation’s
offer of employment to you (provided this letter will supersede the sections of
the prior letter concerning severance protection and restrictive covenants) and
(ii) the nondisclosure agreement between you and the Corporation dated
December 31, 2007, or the termination of such employment, and any such
agreements or understandings shall, as of the date of your acceptance, have no
further force or effect.

 

17. Dispute Resolution. Section 6 to the contrary notwithstanding, the parties
shall, to the extent feasible, attempt in good faith to resolve promptly by
negotiation any dispute arising out of or relating to your employment by the
Manpower Group pursuant to this letter agreement. In the event any such dispute
has not been resolved within 30 days after a party’s request for negotiation,
either party may initiate arbitration as hereinafter provided. For purposes of
this Section 17, the party initiating arbitration shall be denominated the
“Claimant” and the other party shall be denominated the “Respondent.”

 

  (a)

If your principal place of employment with the Manpower Group is outside the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by

 

14



--------------------------------------------------------------------------------

 

arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution International Rules for
Non-Administered Arbitration (the “CPR International Rules”) as then in effect.
If the parties are unable to select the arbitrator within 30 days after
Respondent’s receipt of Claimant’s Notice of Arbitration and the 30-day deadline
has not been extended by the parties’ agreement, the arbitrator shall be
selected by CPR as provided in CPR International Rule 6. The seat of the
arbitration shall be the Borough of Manhattan in the City, County and State of
New York, United States of America. The arbitration shall be conducted in the
English language. Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof. Anything in the foregoing to
the contrary notwithstanding, the parties expressly agree that at any time
before the arbitrator has been selected and the initial pre-hearing conference
provided for in International Rule 9.3 has been held, either of them shall have
the right to apply to any court located in Milwaukee County, Wisconsin, United
States of America, to whose jurisdiction they agree to submit, or to any other
court that otherwise has jurisdiction over the parties, for provisional or
interim measures including, but not limited to, temporary or permanent
injunctive relief.

 

  (b) If your principal place of employment with the Manpower Group is within
the United States, any dispute arising out of or relating to this letter
agreement, including the breach, termination or validity thereof, shall be
finally resolved by arbitration before a sole arbitrator in accordance with the
International Institute for Conflict Prevention and Resolution Rules for
Non-Administered Arbitration (the “CPR Rules”) as then in effect. If the parties
are unable to select the arbitrator within 30 days after Respondent’s receipt of
Claimant’s Notice of Arbitration and the 30-day deadline has not been extended
by the parties’ agreement, the arbitrator shall be selected by CPR as provided
in Rule 6 of the CPR Rules. The seat of the arbitration shall be Milwaukee,
Wisconsin, United States of America. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. Judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof.
Anything in the foregoing to the contrary notwithstanding, the parties expressly
agree that at any time before the arbitrator has been selected and the initial
pre-hearing conference has been held as provided in Rule 9.3 of the CPR Rules,
either of them shall have the right to apply to any court located in Milwaukee
County, Wisconsin, United States of America to whose jurisdiction they agree to
submit, or to any other court that otherwise has jurisdiction over the parties,
for provisional or interim measures, including, but not limited to, temporary or
permanent injunctive relief.

 

18. Severability. The obligations imposed by Paragraphs 3-6, above, of this
agreement are severable and should be construed independently of each other. The
invalidity of one such provision shall not affect the validity of any other such
provision.

 

15



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.

 

    Sincerely,         MANPOWER INC.     By:  

/s/ Jeffrey A. Joerres

     

Jeffrey A. Joerres,

President and Chief Executive Officer

Agreed as of the 22nd day of February, 2008.

     

/s/ Kenneth C. Hunt

      Kenneth C. Hunt      

 

16